Case 1:05-md-01720-MKB-JO Document 7421 Filed 05/01/19 Page 1 of 3 PageID #: 109599



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                      X
   In re PAYMENT CARD INTERCHANGE                     : No. 05-md-1720 (MKB)(JO)
   FEE AND MERCHANT DISCOUNT                          :
   ANTITRUST LITIGATION                               : JOINT STATUS CONFERENCE STATEMENT
                                                      :
                                                      : CONFERENCE DATE: MAY 8, 2019
   This Document Relates To:                          :
                                                      :
          ALL ACTIONS.                                :
                                                      :
                                                      x

          The parties respectfully submit this Joint Case Status Report for the Case Management

   Conference currently scheduled for May 8, 2019. The parties respectfully suggest that the status

   conference be cancelled.

   I.     PENDING MOTION

          The bank defendants’ motion to dismiss all claims asserted against them in the Barry’s

   Action is fully briefed (ECF Nos. 7399, 7400, 7402). In the event oral argument on the motion

   would assist the Court, the parties are prepared to present argument at the Court’s convenience.

   II.    STATUS OF DISCOVERY/EXPERT REPORTS

          The parties continue to work cooperatively on discovery. Depositions of the defendants,

   Target Plaintiffs, The Home Depot, the Hertz Plaintiffs, the Dollar General Plaintiffs, the 7-

   Eleven Plaintiffs, Roundy’s, and representatives for the Rule 23(b)(2) Plaintiffs are complete.

   The deadlines to complete discovery have been extended in certain actions.

          Several parties are continuing to work with each other concerning questions and issues

   related to their respective document and data productions. There are no discovery disputes that

   are ripe for the court to address. The parties reserve their rights to raise data issues that they are

   unable to resolve, including questions about data that has yet to be produced.
Case 1:05-md-01720-MKB-JO Document 7421 Filed 05/01/19 Page 2 of 3 PageID #: 109600



            Plaintiffs served their responses to defendants’ first set of contention interrogatories on

   February 19, 2019. Defendants are in the process of evaluating the responses and potential next

   steps.

            Expert discovery is ongoing. Pursuant to the order entered April 12, 2019, defendants’

   rebuttal expert reports shall be served by June 10, 2019.

   III.     AMENDED AND NEW COMPLAINTS

            On October 11, 2018, the defendants filed a letter for a pre-motion conference regarding

   their intention to move, pursuant to Rule 12(b)(1), to dismiss all claims the plaintiffs assert on

   behalf of subsidiaries, affiliates, and franchisees that are not named as plaintiffs in 7-Eleven, Inc.

   et al. v. Visa Inc. et al., No. 13-cv-5746-MKB-JO (E.D.N.Y), Roundy’s Supermarkets, Inc. v.

   Visa Inc., No. 13-cv-5746-MKB-JO (E.D.N.Y.), Hertz Corp. et al. v. Visa U.S.A. Inc. et al., No.

   17-cv-3531-MKB-JO, Dollar General Corp. et al. v. Visa U.S.A. Inc. et al., No. 17-cv-5988-

   MKB-JO (E.D.N.Y), and Home Depot, Inc. et al. v. Visa Inc. et al., No. 16-cv-5507-MKB-JO

   (E.D.N.Y). The parties to the aforementioned actions are currently engaging in the meet and

   confer process and discussing a possible resolution that may allow them to avoid motion

   practice. On February 1, 2019, the Court entered a stipulated proposed order withdrawing the

   defendants’ request for a pre-motion conference without prejudice to renewal. Defendants’

   deadlines to file answers to the complaints in the above-referenced actions are tolled for each

   action until (a) 30 days after the filing of an amended complaint; (b) 30 days after the parties

   reach agreement that no amendment is required to resolve the issues set forth in Defendants'

   October 11, 2018 letter; or (c) in the event Defendants renew their request for a pre-motion

   conference, 30 days following the Court's order granting or denying Defendants’ Rule 12(b)(1)

   motion.
                                                      2
Case 1:05-md-01720-MKB-JO Document 7421 Filed 05/01/19 Page 3 of 3 PageID #: 109601




   Dated: May 1, 2019                    Respectfully submitted,

                                         ARNOLD & PORTER KAYE SCHOLER LLP

                                         By: /s/ Robert C. Mason
                                             Robert C. Mason
                                             250 West 55th Street
                                             New York, NY 10019
                                             (212) 836-8000
                                             robert.mason@arnoldporter.com

                                             Robert J. Vizas
                                             Three Embarcadero Center, 10th Floor
                                             San Francisco, CA 94111
                                             (415) 471-3100
                                             robert.vizas@arnoldporter.com

                                             Mark R. Merley
                                             Matthew A. Eisenstein
                                             601 Massachusetts Avenue, NW
                                             Washington, DC 20001
                                             (202) 942-5000
                                             mark.merley@arnoldporter.com
                                             matthew.eisenstein@arnoldporter.com

                                         HOLWELL SHUSTER & GOLDBERG LLP

                                             Michael S. Shuster
                                             Demian A. Ordway
                                             Blair E. Kaminsky
                                             425 Lexington Avenue
                                             New York, NY 10017
                                             (646) 837-5151
                                             mshuster@hsgllp.com
                                             dordway@hsgllp.com
                                             bkaminsky@hsgllp.com

                                         Attorneys for Defendants Visa U.S.A. Inc., Visa
                                         International Service Association, and Visa Inc.




                                         3
